The Honorable Mike Ross State Senator P.O. Box 374 Prescott, Arkansas 71857
Dear Senator Ross:
This is in response to your request for an opinion on whether "Crawford Sewer and Drain Cleaning Service" should collect sales tax from its clients under Act 5 of 1992 (2nd Extraordinary Session). This act applies the state gross receipts tax to, among other things, the "service of providing cleaning or janitorial work. . . ."
I regret that the question you have posed is one of fact which this office is neither equipped nor empowered to answer. I will note, however, that the Department of Finance and Administration, Revenue Division, has authority to issue letter opinions on such questions. See Gross Receipts Tax Regulation GR-75. "No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division." Gross Receipts Tax Regulation GR-76.1
I therefore suggest that your question be posed to the Revenue Division of the Department of Finance and Administration.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 Presumably, this regulation does not forestall the binding effect of judicial opinions on the Revenue Division of the Department of Finance and Administration.